[Cite as State v. Johnson, 2013-Ohio-2275.]



                                     IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                              BUTLER COUNTY




STATE OF OHIO,                                      :
                                                          CASE NO. CA2012-10-210
        Plaintiff-Appellee,                         :
                                                               OPINION
                                                    :           6/3/2013
   - vs -
                                                    :

MARLOWE M. JOHNSON, II,                             :

        Defendant-Appellant.                        :



       CRIMINAL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                          Case No. CR2012-03-0402



Michael T. Gmoser, Butler County Prosecuting Attorney, Michael A. Oster, Jr., Government
Services Center, 315 High Street, 11th Floor, Hamilton, Ohio 45011, for plaintiff-appellee

Brandabur & Bowling Co., L.P.A., Jeffrey W. Bowling, 315 South Monument Avenue,
Hamilton, Ohio 45011, for defendant-appellant


        S. POWELL, J.

        {¶ 1} Defendant-appellant, Marlowe M. Johnson, II, appeals from his sentence in the

Butler County Court of Common Pleas following his guilty plea to one count of nonsupport of

dependents in violation of R.C. 2919.21(A)(2). For the reasons set forth below, we affirm

Johnson's sentence.

        {¶ 2} On March 21, 2012, the Butler County Grand Jury indicted Johnson on one

count of nonsupport of dependents in violation of R.C. 2919.21(A)(2), and one count of
                                                                      Butler CA2012-10-210

nonsupport of dependents in violation of R.C. 2919.21(B), both fifth-degree felonies.

Johnson pled guilty to the violation under R.C. 2919.21(A)(2), and the remaining count was

merged. According to the facts the state presented during the plea hearing, Johnson

recklessly abandoned or failed to provide adequate support for his child who was under the

age of 18 for a total accumulated period of 26 weeks out of 104 consecutive weeks.

       {¶ 3} The trial court held a sentencing hearing and sentenced Johnson to serve a

prison term of six months. Johnson appeals raising one assignment of error.

       {¶ 4} Assignment of Error No. 1:

       {¶ 5} THE TRIAL COURT ABUSED ITS DISCRETION WHEN IT SENTENCEDS

[SIC] APPELLANT TO A TERM OF IMPRISONMENT WITH THE DEPARTMENT OF

REHABILITTION [SIC] AND [C]ORRECTION.

       {¶ 6} In his sole assignment of error, Johnson argues the trial court abused its

discretion in sentencing him to a term of six months of imprisonment rather than placing him

on community control.      Johnson asserts the trial court failed to comply with R.C.

2919.21(G)(1) as this section contains a preference for placing an offender on community

control.   Furthermore, Johnson argues that in order to sentence him to prison, R.C.

2919.21(G)(1)(b)(i) requires the court to determine that the imposition of a prison term is

consistent with the purposes and principles of sentencing set forth in R.C. 2929.11. Johnson

contends the trial court failed to make this determination. We find no merit to this argument.

       {¶ 7} Appellate review of felony sentences is controlled by a two-step test outlined by

the Supreme Court of Ohio in State v. Kalish, 120 Ohio St. 3d 23, 2008-Ohio-4912. First, the

appellate court must "examine the sentencing court's compliance with all applicable rules and

statutes in imposing the sentence to determine whether the sentence is clearly and

convincingly contrary to law." State v. Wiggins, 12th Dist. No. CA2009-09-119, 2010-Ohio-

5959, ¶ 7, citing Kalish at ¶ 4. If this first prong is satisfied, then the sentencing court's
                                             -2-
                                                                                   Butler CA2012-10-210

decision is reviewed for an abuse of discretion. Kalish at ¶ 4; State v. Rose, 12th Dist. No.

CA2011-11-214, 2012-Ohio-5607, ¶ 77. "An abuse of discretion is more than an error of law

or judgment; it implies that the court's attitude is unreasonable, arbitrary or unconscionable."

Kalish at ¶ 19. As to sentencing, a trial court does not abuse its discretion as long as careful

and substantial deliberation is given to the relevant statutory considerations. State v. Bishop,

12th Dist. No. CA2010-08-054, 2011-Ohio-3429, ¶ 15, citing Kalish at ¶ 20.

        {¶ 8} In applying the first prong of the test outlined in Kalish, a sentence is not clearly

and convincingly contrary to law where the trial court considers the purposes and principles

of R.C. 2929.11, as well as the factors listed in R.C. 2929.12, properly applies postrelease

control, and sentences appellant within the permissible statutory range. State v. Elliott, 12th

Dist. No. CA2009-03-020, 2009-Ohio-5926, ¶ 10, citing Kalish at ¶ 18. Moreover, a trial court

must consider the statutes that are specific to the case itself. Bishop at ¶ 15, citing Kalish at

¶ 13. In the present case, one such statute is R.C. 2919.21.1 The General Assembly

recently amended R.C. 2919.21 to include a preference for placing offenders convicted of

nonsupport of dependents on community control.2 R.C. 2919.21(G)(1)(a) states in pertinent

part:

                (a) Except as otherwise provided in division (G)(1)(b) of this
                section, the court in imposing sentence on the offender shall first
                consider placing the offender on one or more community control
                sanctions * * * with an emphasis under the sanctions on
                intervention for nonsupport, obtaining or maintaining
                employment, or another related condition.

However, the preference for community control found in section (G)(1)(a) does not apply if:

                (i) The court determines that the imposition of a prison term on
                the offender is consistent with the purposes and principles of
                sentencing set forth in section 2929.11 of the Revised Code.

1. We note that although Johnson frames his argument as the trial court "abused its discretion" we find his
argument more appropriately fits under the discussion of the first prong of the Kalish test as he is essentially
asserting the trial court failed to adhere to the applicable rules and statutes in imposing his sentence.

2. H.B. 86, which amended R.C. 2919.21 became effective on September 30, 2011.
                                                      -3-
                                                                        Butler CA2012-10-210


              (ii) The offender previously was convicted of or pleaded guilty to
              a violation of this section that was a felony, and the offender was
              sentenced to a prison term for that violation.

              (iii) The offender previously was convicted of or pleaded guilty to
              a violation of this section that was a felony, the offender was
              sentenced to one or more community control sanctions of a type
              described in division (G)(1)(a) of this section for that violation,
              and the offender failed to comply with the conditions of any of
              those community control sanctions.

R.C. 2919.21(G)(1)(b).

       {¶ 9} Johnson concedes the trial court sentenced him within the statutory range.

However, he argues that the trial court erred in imposing a six-month term of imprisonment

as it failed to determine, pursuant to R.C. 2919.21(G)(b)(i), that the imposition of a prison

term was consistent with the purpose and principles of sentencing under R.C. 2929.11.

       {¶ 10} Contrary to Johnson's assertions, the judgment entry of conviction clearly

indicates and specifically states that the trial court considered "the principles and purposes of

sentencing under Ohio Revised Code 2929.11" and further found "that the defendant is not

amenable to an available community control sanction." Although the trial court did not

specifically state these same findings during the sentencing hearing, the trial court is not

required to do so. A court speaks only through its entries, and it is clear from the judgment

entry of conviction that the trial court properly considered R.C. 2919.21 and R.C. 2929.11.

See State v. Grundy, 12th Dist. No. CA2011-09-099, 2012-Ohio-3133, ¶ 52, fn 1. The

transcript from the sentencing hearing also indicates that the court considered the preference

for community control but noted Johnson's "past has not been good here with this Court" as

he failed to appear on at least two prior occasions. As a result, the court then imposed a

sentence of six months incarceration. From this record, we find the trial court properly

considered the preference for community control but ultimately found that a prison sentence

was consistent with the purposes and principles of sentencing.
                                               -4-
                                                                     Butler CA2012-10-210

       {¶ 11} Based on the foregoing, Johnson's sentence was not contrary to law as the trial

court complied with all applicable rules and statutes, including R.C. 2919.21.

       {¶ 12} As to the second prong of Kalish, the record demonstrates that the trial court

considered Johnson's prior criminal record, the fact that he owed over $14,000 in child

support, the impact his failure to support had on his child, and that on at least two prior

occasions he had failed to appear before the court on this case. Moreover, the court found

Johnson's excuse for his failure to appear in this case was unbelievable in light of his

extensive contact with the judicial system. Finally, the court noted that in a prior case, in

another jurisdiction, Johnson was placed on felony community control; he later absconded

from supervision which resulted in a revocation of community control and thereafter he was

sentenced to a term of imprisonment. After a review of the record, we find no abuse of

discretion.

       {¶ 13} Johnson's sole assignment of error is overruled.

       {¶ 14} Judgment affirmed.


       HENDRICKSON, P.J., and PIPER, J., concur.




                                             -5-